Citation Nr: 1242033	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-15 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchitis, to included as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript from this hearing is of record, as is a waiver of initial consideration by the RO of additional evidence received at this hearing.  20.1304(c) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a disability characterized as a chronic cough was denied by a September 1989 rating decision to which the Veteran was notified in October 1989; a timely appeal to this decision was not filed, and new and material evidence was not received within the appeal period following this decision.   
 
2.  Certain evidence received since the September 1989 rating decision relates to an unestablished fact necessary to establish the claim for entitlement to service connection for respiratory disability to include bronchitis and raises a reasonable possibility of substantiating this claim. 

3.  The Veteran served in the Republic of Vietnam during the time period in which exposure to herbicides is presumed.  

4.  Bronchitis is shown in service and there is competent medical evidence linking current disability due to bronchitis to service.  
CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for entitlement to service connection for bronchitis has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012). 

2.  Bronchitis was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA law and regulations also provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diseases associated with exposure to Agent Orange do not include bronchitis but do include, among others, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease [including coronary spasm] and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.)  

A Veteran who served in the Republic of Vietnam during the Vietnam era (January 9, 1962, to May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As service personnel records reflect that the Veteran served in the Republic of Vietnam for at least a year beginning in February 1965, he is presumed to have been exposed to an herbicide agent.  Id.  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee at 1043-44.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA reflects additional VA outpatient treatment records not physically of record, to include one dated in May 2010 reflecting treatment for bronchitis.  However, given the favorable resolution of the veteran's claim, the decision herein will result in no prejudice to the Veteran despite the fact the adjudication of this issue by the RO did not include consideration of these records).  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The service treatment reports (STRs) reflect numerous instances of treatment for upper respiratory infections, some accompanied by coughing and/or chest congestion, through March 1989.  A December 1978 STR reflects treatment for a prolonged cough (two weeks duration).  An undated STR notes that the veteran had been treated for a chronic cough of six months duration.  A January 1987 STR reflects an assessment of bronchitis, and the veteran was afforded a chest x-ray at that time for what was described as a "severe" cough with coughing for three weeks.  A periodic examination conducted in January 1987 reflected a history of treatment for bronchitis.  Another chest x-ray was conducted in June 1980 due to what was described as a chronic cold, and an April 1982 chest x-ray report noted a recent history of hemoptysis.  

Within one month of separation from service in August 1989, the veteran filed a claim for service connection for disabilities to include what was described as a chronic cough.  The claim for service connection for a chronic cough was denied in a September 1989 rating decision on the basis that the condition was not shown at the last examination conducted during service.  The Veteran was notified of this decision in October 1989 but did not file an appeal, and the record does not reflect that new and material evidence was received during the one year appeal period following the September 1989 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The Veteran did submit an additional statement in November 1989, but this statement merely reiterated contentions related to Agent Orange and did not go to the underlying reason for the September 1989 denial (that the disability was not shown on the last service examination).  Therefore, the September 1989 rating decision became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  This is the only final rating decision addressing the claim on any basis, and this decision may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

The RO in its August 2008 rating decision that gave rise to this appeal and March 2010 statement of the case did not specify whether new and material evidence had been received to reopen the claim.  Notwithstanding any determination by the RO in this regard, the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the September 1989 rating decision includes a March 2008 VA outpatient treatment report that includes the opinion by the examining physician that there was evidence of chronic bronchitis dating back to active duty and that it was more likely than not that this condition was related to exposure to Agent Orange during service.  Also received was a private treatment report dated in April 2009 that included an impression of moderate chronic obstructive pulmonary disease (COPD) on the basis of chronic bronchitis likely secondary to Agent Orange syndrome.  The Board finds that this evidence relates to a fact necessary to establish the claim for entitlement to service connection for bronchitis not established at the time of the September 1989 rating decision, namely evidence of a post-service disability due to bronchitis linked etiologically to service.  As such, the claim is reopened.  38 C.F.R. § 3.156(a); Shade, supra.

Addressing now the underlying merits of the claim for service connection for bronchitis, unless the preponderance is against the claim, it cannot be denied.  Gilbert, supra.  Given the evidence of treatment for bronchitis or related symptoms during service; the fact that the veteran has credibly, consistently, and competently, to include in sworn testimony to the undersigned, reported continuity of symptoms from shortly after separation to the present time (see Davidson, supra); and the competent VA and private medical evidence linking bronchitis to the presumed in-service exposure to Agent Orange (see Combee, supra), the Board finds that there is not a preponderance of the evidence against the claim.  As such, the Board concludes that bronchitis was incurred as a result of service.  

In making the above determination, the Board notes that in his March 2009 notice of disagreement and sworn testimony to the undersigned (See October 2012 hearing transcript, page 9), the Veteran stated that he was out of the country at the time of the VA examination scheduled for July 2008 in conjunction with his claim for service connection for bronchitis.  While he expressed a willingness to attend another VA examination in connection with this claim in his March 2009 notice of disagreement and at the October 2012 hearing, the favorable determination herein obviates the need for such an examination.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with respect to the claim for service connection for bronchitis since there is no detriment to the Veteran with respect to this claim as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran in connection with this claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection herein. 



ORDER

The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


